DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 13, 2020.  Claims 1 – 13 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 13, 2020 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on February 20, 2019. 



Claim Interpretation

 	The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word 
	In claims 1 – 6, 8 – 9, and 13, the limitation “information obtainer” has been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “obtainer” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is:

a.    information obtainer in claims 1 – 6, 8 – 9, and 13

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6, 8 – 9, and 13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “information obtainer” in claims 1 – 6, 8 – 9, and 13, invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims do not include the steps or algorithms as to how it obtains 
Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 – 2, 8, and 10 - 13 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0083959 A1 to DOLGOV et al. (herein after “Dolgov”) in view of U.S. Patent Application Publication No. 2020/0125086 A1 to SWITKES et al. (herein after “Switkes”).

As to Claim 1,
Dolgov discloses a traveling control apparatus used for executing traveling control of a host vehicle, the apparatus (see Figs. 1, 3, ¶0008 - ¶0009, ¶0021 - ¶0022, ¶0032, and ¶0068.  In particular, see Fig. 1 ~ 150.  

    PNG
    media_image1.png
    637
    554
    media_image1.png
    Greyscale

comprising: 
an information obtainer configured to obtain braking state information of a braking device in the host vehicle (see Figs. 3, 5 - 7, ¶0035 - ¶0036, ¶0074 - ¶0081.  In particular, see Fig. 5 - 7 ~ 101.  

    PNG
    media_image2.png
    800
    541
    media_image2.png
    Greyscale

; and 
a traveling controller configured to execute at least one type of traveling control of constant speed traveling control to cause the host vehicle to travel at a constant speed (see Fig. 6, ¶0074, and ¶0076)
based on a setup vehicle speed, and follow-up traveling control.  (See ¶0016, ¶0019, ¶0023, ¶0057.  In particular, ¶0057.)
However, Dolgov’s diagnosis and repair system for autonomous vehicles does not teach, or suggest causing the host vehicle to travel so as to follow another vehicle traveling ahead of the host vehicle at a predetermined inter- vehicle distance, 
wherein the traveling controller deactivates the traveling control at a time when a braking performance index, derived from the braking state information obtained by the information obtainer while the traveling control being in operation, 
is deemed to be decreased by more than a predetermined variation width, as compared with the braking performance index at a time of the traveling control having been activated.
Therefore, Switkes’ platoon inter-vehicle safety control system is introduced to combine with Dolgov’s diagnosis and repair system for autonomous vehicles to cure the gaps that Dolgov has in disclosing the claimed invention.



Switkes further teaches causing the host vehicle to travel so as to follow another vehicle traveling ahead of the host vehicle at a predetermined inter- vehicle distance (see Figs. 3, 8, ¶0022 - ¶0024, ¶0055, ¶0065 - ¶0068.  In particular, see Fig. 8.

    PNG
    media_image3.png
    833
    564
    media_image3.png
    Greyscale

See ¶0023, “one or more of these attributes may be used to determine whether a vehicle these attributes may be used to determine whether a vehicle whether a vehicle should platoon with one or more additional vehicles. It is contemplated that in some embodiments, a system may rank one or more vehicles with which a vehicle should platoon. In such an embodiment, if a target vehicle ( e.g. , a vehicle with a high ranking ) that a first vehicle ( e.g. , a vehicle with a high ranking ) that a first vehicle attempts to platoon with platoons with second vehicle before the first vehicle is able to platoon with the target vehicle , then the first vehicle may select another (e.g. , the next ) ranked vehicle that the system would like it to (e.g. ,determines that it should attempt to ) platoon with.”  See ¶0066, “an assessment (measurement, estimate, calculation) of As such, it is important to assess at least one brake's temperature to correctly model and / or estimate how long a vehicle will take to stop, determine a desirable distance / headway of a gap, and / or determine an ordering of one or more platooning vehicles.”  Emphasis added), wherein the traveling controller deactivates the traveling control at a time when a braking performance index, derived from the braking state information obtained by the information obtainer while the traveling control being in operation (see Figs. 3, 8, ¶0022 - ¶0024, ¶0055, ¶0065 - ¶0068.  In particular, see ¶0067.  Pursuant to Applicant's [0040], Switkes teaches adaptive cruise control and / or platooning, such that it dissolves in response to braking performance index being above a threshold), is deemed to be decreased by more than a predetermined variation width, as compared with the braking performance index at a time of the traveling control having been activated.  (See Figs. 3, 8, ¶0022 - ¶0024, ¶0055, ¶0065 - ¶0079.  In particular, see ¶0066 - ¶0068, "if brake temperatures become too high brake fade may occur... in response to a brake temperature being above a threshold amount... a brake 

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Dolgov’s diagnosis and repair system for autonomous vehicles with the capability to deactivate ACC / or platooning, based upon circumstances that cause a braking performance index thresholds being exceeded, as taught by Switkes’ platoon inter-vehicle safety control system.  Motivation for combining the elements can include, but are not limited to:  increasing autonomous vehicle platooning and / or adaptive cruise control such that inter-vehicle distances are maintained / regulated by monitoring the condition of braking performance.


As to Claim 2,
Modified Dolgov substantially discloses the traveling control apparatus as claimed in claim 1.
However, Dolgov’s diagnosis and repair system for autonomous vehicles does not teach, or suggest when the braking performance index at the time of the traveling control having been activated 
is lower than a first evaluation threshold serving as a reference for evaluating the braking performance index, 
the traveling controller deactivates the traveling control at a time when the braking performance index, derived from the braking state information obtained by the information obtainer while the traveling control being in operation, 
is deemed to be decreased by more than the predetermined variation width, 
as compared with the braking performance index at the time of the traveling control having been activated.
On the other hand, Switkes’ platoon inter-vehicle safety control system teaches when the braking performance index at the time of the traveling control having been activated (see Figs. 3, 8, ¶0022 - ¶0024, ¶0055, ¶0065 - ¶0068.  In particular, see ¶0023, and ¶0066) is lower than a first evaluation threshold serving as a reference for evaluating the braking performance index (see ¶0018, ¶0062 - ¶0068, ¶0070, ¶0090, and ¶0102.  In particular, see Fig. 8.  See ¶0018, ¶0062, ¶0067, and ¶0102 - ¶0103), 
in response to a brake temperature being above a threshold amount... a brake temperature may cause a gap between two or more vehicles to increase and / or decrease when traveling over a hill and / or a grade and / or distance of a downhill section of a road... braking temperature may be used alone or in combination with other vehicle and / or system attributes described herein to determine a gap , whether a dissolve should occur , etc."  Emphasis added.  See ¶0078 - ¶0079, "various actions may occur if a vehicle does not operate as desired (e.g., if it does not meet safety requirements). For example , any of the attributes above may be tested , and instead of dissolving a platoon or some other action while a vehicle is moving, a vehicle may be prevented from moving and / or platooning in response to the vehicle not meeting a desired safety goal... whether a brake fault is indicated."  See ¶0081, "In addition to the list above, in various embodiments, a platoon may be dissolved in response to: one or 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Dolgov’s diagnosis and repair system for autonomous vehicles with the capability to deactivate ACC / or platooning, based upon circumstances that cause a braking performance index thresholds being exceeded, as taught by Switkes’ platoon inter-vehicle safety control system.  Motivation for combining the elements can include, but are not limited to:  increasing autonomous vehicle platooning and / or adaptive cruise control such that inter-vehicle distances are maintained / regulated by monitoring the condition of braking performance.

As to Claim 8,
Modified Dolgov substantially discloses the traveling control apparatus as claimed in claim 1.
However, Dolgov’s diagnosis and repair system for autonomous vehicles does not teach, or suggest even when the traveling control is controlled to be activated by a passenger of the host vehicle requesting activation, the traveling controller deactivates the traveling control based on an increase or decrease of the braking performance index, derived from the braking state information obtained by the information obtainer, instead of operation by the passenger of the host vehicle.
On the contrary, Switkes teaches even when the traveling control is controlled to be activated by a passenger of the host vehicle requesting activation, 

instead of operation by the passenger of the host vehicle.  (See Fig. 8, ¶0018, ¶0023, ¶0025, ¶0062 - ¶0068.  In particular, see Fig. 8.  See ¶0062 - ¶0068, "a vehicle system may not allow platooning if authorization received at a vehicle from a NOC is not updated at a threshold frequency (e.g., every 5 seconds, minute, 10 minutes, etc.)... a system may automatically determine how often a vehicle's authorization status should be updated... its authorization to platoon based on various attributes such as... In a similar manner , an authorization may only be valid in response to factors being met including: a vehicle being located in a particular geographic region, a vehicle traveling within a particular speed range, a vehicle traveling for a particular time / within a particular time range , a vehicle traveling for an amount of time after the initiation of a platoon , and / or other transient factors... a platoon may dissolve in response to a brake temperature being above a threshold amount... braking temperature may be used alone or in combination with other vehicle and / or system attributes described herein to determine a gap , whether a dissolve should occur."
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Dolgov’s diagnosis and repair system for autonomous vehicles with the capability where regardless of vehicle user intervention, the vehicle’s ability to perform ACC / or platooning is deactivated, based upon circumstances that cause a braking performance index thresholds being exceeded, as taught by Switkes’ platoon inter-vehicle safety control system.  Motivation for combining the elements can 

As to Claim 10,
Modified Dolgov substantially discloses the traveling control apparatus as claimed in claim 1.
However, Dolgov’s diagnosis and repair system for autonomous vehicles does not teach, or suggest the time of the traveling control having been activated is set to a time when a start operation for activating the traveling control is made.
Conversely, Switkes’ platoon inter-vehicle safety control system teaches the time of the traveling control having been activated is set to a time when a start operation for activating the traveling control is made.  (See Fig. 8, ¶0018, ¶0023, ¶0025, ¶0062 - ¶0064, and ¶0090 - ¶0096.  In particular, see ¶0064, ¶0070, and ¶0077 - ¶0078.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Dolgov’s diagnosis and repair system for autonomous vehicles with the time of the traveling control having been activated is set to a time when a start operation for activating the traveling control is made.  Motivation for combining the elements can include, but are not limited to: increasing autonomous vehicle platooning and / or adaptive cruise control such that inter-vehicle distances are maintained / regulated by monitoring the condition of braking performance.


As to Claim 11,
Modified Dolgov substantially discloses the traveling control apparatus as claimed in claim 1.
However, Dolgov’s diagnosis and repair system for autonomous vehicles does not teach, or suggest the time of the traveling control having been activated is set to a time before the start operation for activating the traveling control is made.
Conversely, Switkes’ platoon inter-vehicle safety control system teaches the time of the traveling control having been activated is set to a time before the start operation for activating the traveling control is made.  (See Fig. 8, ¶0018, ¶0023, ¶0025, ¶0062 - ¶0064, and ¶0090 - ¶0096.  In particular, see ¶0064, ¶0070, and ¶0077 - ¶0078.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Dolgov’s diagnosis and repair system for autonomous vehicles with the time of the traveling control having been activated is set to a time before the start operation for activating the traveling control is made, as taught by Switkes’ platoon inter-vehicle safety control system.  Motivation for combining the elements can include, but are not limited to: increasing autonomous vehicle platooning and / or adaptive cruise control such that inter-vehicle distances are maintained / regulated by monitoring the condition of braking performance.

As to Claim 12,
the traveling control apparatus as claimed in claim 1.
However, Dolgov’s diagnosis and repair system for autonomous vehicles does not teach, or suggest the time of the traveling control having been activated is set to a time after the start operation for activating the traveling control is made.
Conversely, Switkes’ platoon inter-vehicle safety control system teaches the time of the traveling control having been activated is set to a time after the start operation for activating the traveling control is made.  (See Fig. 8, ¶0018, ¶0023, ¶0025, ¶0062 - ¶0064, and ¶0090 - ¶0096.  In particular, see ¶0064, ¶0070, and ¶0077 - ¶0078.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Dolgov’s diagnosis and repair system for autonomous vehicles with the traveling control having been activated is set to a time after the start operation for activating the traveling control is made, as taught by Switkes’ platoon inter-vehicle safety control system.  Motivation for combining the elements can include, but are not limited to: increasing autonomous vehicle platooning and / or adaptive cruise control such that inter-vehicle distances are maintained / regulated by monitoring the condition of braking performance.

As to Claim 13,
Dolgov discloses a traveling control apparatus used for executing traveling control of a host vehicle, the apparatus (see Figs. 1, 3, ¶0008 - ¶0009, ¶0021 - ¶0022, ¶0032, and ¶0068.  In particular, see Fig. 1 ~ 150.  

    PNG
    media_image1.png
    637
    554
    media_image1.png
    Greyscale

See ¶0032, “a vehicle 101 may include various components 150 relating to controlling the navigation of the vehicle. For example, the vehicle may include steering 151, throttle 152 (e.g., operated by an accelerator), brakes 153 and transmission 154”) comprising: 
an information obtainer configured to obtain braking state information of a braking device in the host vehicle (see Figs. 3, 5 - 7, ¶0035 - ¶0036, ¶0074 - ¶0081.  In particular, see Fig. 5 - 7 ~ 101.  

    PNG
    media_image2.png
    800
    541
    media_image2.png
    Greyscale

See ¶0035 - ¶0036, “vehicle component sensors 230 provide information about the physical characteristics of the vehicle components… brake wear sensor 233 may monitor the amount of wear on brakes 153… A variety of the sensors may monitor components that are highly likely to become damaged based on the continued normal operation of the vehicle. For example, it may be expected that the brake pads will wear away and eventually require replacement. Data 134 may include detailed information regarding past vehicle maintenance repairs of such components ( e.g., when brakes and tires were changed) as well as other components.  See ¶0074, “further, the ; and 
a traveling controller configured to execute at least one type of traveling control of constant speed traveling control to cause the host vehicle to travel at a constant speed (see Fig. 6, ¶0074, and ¶0076)
based on a setup vehicle speed, and follow-up traveling control.  (See ¶0016, ¶0019, ¶0023, ¶0057.  In particular, ¶0057.)
However, Dolgov’s diagnosis and repair system for autonomous vehicles does not teach, or suggest causing the host vehicle to travel so as to follow another vehicle traveling ahead of the host vehicle at a predetermined inter- vehicle distance, 
wherein the traveling controller deactivates the traveling control at a time when a braking performance index, derived from the braking state information obtained by the information obtainer while the traveling control being in operation, 
is deemed to be decreased by more than a predetermined variation width, as compared with a braking performance index derived from the braking state information at the time when the last braking operation had been completed before the traveling control has been activated.
On the other hand, Switkes’ platoon inter-vehicle safety control system teaches causing the host vehicle to travel so as to follow another vehicle traveling ahead of the host vehicle at a predetermined inter- vehicle distance (see Figs. 3, 8, ¶0022 - ¶0024, ¶0055, ¶0065 - ¶0068.  In particular, see Fig. 8.

    PNG
    media_image3.png
    833
    564
    media_image3.png
    Greyscale

See ¶0023, “one or more of these attributes may be used to determine whether a vehicle these attributes may be used to determine whether a vehicle whether a vehicle should platoon with one or more additional vehicles. It is contemplated that in some embodiments, a system may rank one or more vehicles with which a vehicle should platoon. In such an embodiment, if a target vehicle ( e.g. , a vehicle with a high ranking ) that a first vehicle ( e.g. , a vehicle with a high ranking ) that a first vehicle attempts to platoon with platoons with second vehicle before the first vehicle is able to platoon with the target vehicle , then the first vehicle may select another (e.g. , the next ) ranked vehicle that the system would like it to (e.g. ,determines that it should attempt to ) platoon with.”  See ¶0066, “an assessment (measurement , estimate , calculation) of As such, it is important to assess at least one brake's temperature to correctly model and / or estimate how long a vehicle will take to stop, determine a desirable distance / headway of a gap, and / or determine an ordering of one or more platooning vehicles.”  Emphasis added), wherein the traveling controller deactivates the traveling control at a time when a braking performance index, derived from the braking state information obtained by the information obtainer while the traveling control being in operation (see Figs. 3, 8, ¶0022 - ¶0024, ¶0055, ¶0065 - ¶0068.  In particular, see ¶0067.  Pursuant to Applicant's [0040], Switkes teaches adaptive cruise control and / or platooning, such that it dissolves in response to braking performance index being above a threshold), is deemed to be decreased by more than a predetermined variation width, as compared with a braking performance index derived from the braking state information at the time when the last braking operation had been completed before the traveling control has been activated. (See Figs. 3, 8, ¶0022 - ¶0024, ¶0055, ¶0065 - ¶0079.  In particular, see ¶0066 - ¶0068, "if brake temperatures become too high brake in response to a brake temperature being above a threshold amount... a brake temperature may cause a gap between two or more vehicles to increase and / or decrease when traveling over a hill and / or a grade and / or distance of a downhill section of a road... braking temperature may be used alone or in combination with other vehicle and / or system attributes described herein to determine a gap , whether a dissolve should occur , etc."  Emphasis added.  See ¶0078 - ¶0079, "various actions may occur if a vehicle does not operate as desired (e.g. , if it does not meet safety requirements) . For example , any of the attributes above may be tested , and instead of dissolving a platoon or some other action while a vehicle is moving, a vehicle may be prevented from moving and / or platooning in response to the vehicle not meeting a desired safety goal... whether a brake fault is indicated."  See ¶0081, "In addition to the list above, in various embodiments, a platoon may be dissolved in response to: one or more platooning vehicles stopping."  Switkes teaches deactivating acc or dissolving a platooning due to brake fade, and or faults, etc.)

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Dolgov’s diagnosis and repair system for autonomous vehicles with the capability to deactivate ACC / or platooning, based upon circumstances that cause a braking performance index thresholds being exceeded, as taught by Switkes’ platoon inter-vehicle safety control system.  Motivation for combining the elements can include, but are not limited to:  increasing autonomous vehicle platooning and / or adaptive cruise control such that inter-vehicle distances are maintained / regulated by monitoring the condition of braking performance.

Allowable Subject Matter
Claims 3 – 7, and 9 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661